DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 was filed on the filing date of the instant application on 12/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,616,529. Although the claims at issue are not identical, they are not patentably distinct from each other because:
word-for-word limitations as in claims 1, 5, and 8 of the patent 10,616,529; and omitted detail features such as "information of a sound collected by a microphone of the video apparatus”, “a microphone of the video apparatus”, and “information of a sound collected by a microphone”. And therefore, claims 1, 5, and 8 of the instant application are broader than claims 1, 5, and 8 of the patent 10,616,529.
Dependent claims 2-4, 6-7, and 9-10 of the instant application also recited word-for-word limitations as in claims 2-4, 6-7, and 9-10 of the patent 10,616,529; and omitted detail features such as “the microphone”, “the information of the sound collected by the microphone”, and thus, claims 2-4, 6-7, and 9-10 of the instant application are broader than claims 2-4, 6-7, and 9-10 of the patent 10,616,529.
 
When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761.  Also, omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before, In re KARLSON (CCPA) 136 USPQQ 184 (1963).

Note: A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Allowable Subject Matter
Claims 1-10 would be allowable if a timely filed terminal disclaimer (web-based e-Terminal Disclaimer filling is recommended) in compliance with 37 CFR 1.321(b), 37 CFR 1.321(c) or 1.321(d) to overcome the rejection based on a nonstatutory double patenting ground, set forth in this Office Correspondence above.
The closest prior art of Wu et al. (US-PGPUB 2014/0184725 A1) telephone with video function for use in video conference, establishes connection to remote apparatus through network (see Abstract).
Kumar et al. (US-PGPUB 2012/0056971 A1) connecting mobile devices in a videoconference over a cellular network via a videoconferencing server, the mobile devices includes a camera to capture video of a participant (see Fig.1).
Zhang (U.S. Patent 8,917,306) previewing video data in a video communication environment (see Fig.1).

Conclusion
The prior art made of record listed above and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khai N. Nguyen/Primary Examiner, Art Unit 2652

03/12/2022